Citation Nr: 9907194	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-44 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
residuals of an accidental gunshot wound to the right thigh.

2.  Entitlement to a compensable disability rating for the 
residuals of an injury to the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from March 1968 to February 1971.  
These matters come to the Board of Veterans' Appeals (Board) 
from a December 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that rating decision the RO denied entitlement to 
compensable disability ratings for the residuals of a gunshot 
wound to the right thigh and an injury to the left forearm.  
The veteran has perfected an appeal of that decision.  
Subsequent to the initiation of the veteran's appeal his case 
file was transferred to the RO in Boise, Idaho, because the 
veteran now resides in that area.

The Board notes that in a November 1996 rating decision the 
RO denied entitlement to service connection for post-
traumatic stress disorder (PTSD).  In April 1997 the veteran 
submitted a notice of disagreement with that decision, and in 
April 1997 he was provided a statement of the case pertaining 
to that issue.  According to the evidence in the case file, 
he did not submit a substantive appeal following the issuance 
of the statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.202.  In correspondence sent to the Board following the 
certification of his appeal, he again raised the issue of 
entitlement to service connection for PTSD.  This 
correspondence could not constitute a substantive appeal, 
because it was not submitted to the VA office from which the 
veteran received notice of the decision.  38 C.F.R. § 20.300 
(1998); see also Zevalkink v. Brown, 6 Vet. App. 483 (1994).  
The issue of entitlement to service connection for PTSD is 
being referred to the RO for appropriate action.



REMAND

The Board notes that the veteran was last provided a 
supplemental statement of the case relevant to the issues on 
appeal in September 1995.  Subsequent to September 1995, the 
RO received extensive evidence pertaining to the evaluation 
of the disabilities on appeal.  In addition, following the 
certification of the veteran's appeal to the Board, he 
submitted additional evidence to the Board that is relevant 
to the issues on appeal.  He has not waived consideration of 
this evidence by the RO in the first instance, and his 
representative has asked that the case be remanded for that 
purpose.  See Austin v. Brown, 6 Vet. App. 547 (1994); 
38 C.F.R. § 20.1304 (1998).

Subsequent to the initiation of the veteran's appeal, the 
regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30235 (1997) 
(codified at 38 C.F.R. 
Part 4).  Because a change in the rating criteria occurred 
during the pendency of the veteran's appeal, he is entitled 
to the application of the rating criteria more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO 
has not reconsidered the veteran's appeal in light of the 
revised rating criteria, nor has the veteran been provided 
the revised criteria in a supplemental statement of the case.  
The case is, therefore, being remanded in order for the RO to 
consider all of the relevant evidence submitted by the 
veteran and to issue a supplemental statement of the case 
that incorporates all of the evidence and all changes in the 
relevant regulations since September 1995.  See Fischer v. 
West, 11 Vet. App. 121 (1998) (remanding an appeal to the 
Board for consideration of the old and new rating criteria 
for muscle injuries); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (the Board should not apply revised rating criteria in 
the first instance).

The veteran was last provided a VA orthopedic examination in 
March 1995.  In order to ensure that the Board considers the 
current status of the disabilities for which the veteran is 
seeking compensable ratings, the Board finds that an 
additional examination is warranted.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994) (the duty to assist includes the duty to 
conduct a contemporaneous medical examination).

The veteran claims to be unemployable due to his service-
connected disabilities, both of which are currently rated as 
noncompensable.  The Board notes that he was found to be 
permanently and totally disabled for non-service connected 
pension purposes in August 1998.  Although entitlement to a 
compensable rating pursuant to 38 C.F.R. § 3.324 was denied 
in December 1992, the RO has not considered the applicability 
of 38 C.F.R. § 3.321(b) or 38 C.F.R. § 4.16 in determining 
whether an extra-schedular rating is warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); VAOPGCPREC 6-96.

In the December 1992 rating decision the RO also denied 
entitlement to service connection for a deformity of the left 
forearm with degenerative changes to the left elbow.  In his 
February 1993 notice of disagreement the veteran expressed 
disagreement with the denial of service connection for the 
residuals of the injury affecting the left elbow, but this 
issue was not included in the March 1993 statement of the 
case.  The issue of entitlement to service connection for the 
residuals of an injury affecting the left elbow is, 
therefore, being remanded to the RO in order for the veteran 
to be provided a statement of the case pertaining to that 
issue.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996) (the 
appellate process is initiated if the notice of disagreement 
sufficiently encompasses the issue).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for disorders of 
the right lower and left upper 
extremities since September 1994.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The veteran should be provided a VA 
orthopedic examination in order to 
determine the severity of his service-
connected left forearm and right thigh 
disabilities.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.  In addition, the 
examination should include any additional 
examinations, such as a neurological 
examination, that the examiner finds to 
be warranted.

The examiner should conduct a thorough 
orthopedic examination of the left arm 
and right leg and provide a diagnosis(es) 
of any pathology found.  In examining the 
right leg, the examiner should provide an 
opinion, based on the examination, the 
evidence in the case file, and sound 
medical principles, on whether and to 
what extent any pathology is 
etiologically related to the gunshot 
would to the right thigh.  The examiner 
should describe all of the functional 
limitations resulting from the gunshot 
wound to the right thigh, and distinguish 
those functional limitations from the 
manifestations of any non-service 
connected pathology.  Specifically, the 
examiner should state whether and to what 
extent the gunshot wound resulted in any 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, or 
uncertainty of movement of the affected 
muscle group.  The examiner should also 
provide an opinion on whether the 
veteran's reported loss of use of the 
right lower extremity is due to the 
service-connected gunshot wound to the 
right thigh, or to another cause.

In examining the left arm, the examiner 
should also provide an opinion, based on 
the examination, the evidence in the case 
file, and sound medical principles, on 
whether and to what extent any of the 
pathology is etiologically related to the 
puncture wound to the left forearm that 
occurred in service.  The examiner should 
describe all of the functional 
limitations imposed by the service-
connected wound to the left forearm, and 
distinguish those functional limitations 
from the manifestations of non-service 
connected pathology.  If the only 
residual of the wound is a scar, the 
examiner should state whether the scar is 
ulcerated or poorly nourished, tender on 
objective demonstration, or otherwise 
results in any functional limitation.  
The examiner should also provide an 
opinion on whether the veteran's reported 
loss of use of the left forearm and hand 
is due to the service-connected injury, 
or to some other cause.  The examiner 
should provide the complete rationale for 
all opinions given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to compensable disability 
ratings for the residuals of a gunshot 
wound to the right thigh and the 
residuals of a wound to the left forearm.  
In determining whether higher disability 
ratings are warranted, the RO should 
consider the original and revised 
regulations pertaining to the evaluation 
of muscle injuries and apply the criteria 
that are more favorable to the veteran.  
Karnas, 1 Vet. App. at 308.  The RO 
should also consider the provisions of 
38 C.F.R. §§ 3.321(b) and 4.16.  

If any benefit requested on appeal 
remains denied, including entitlement to 
extra-schedular ratings or a total 
disability rating based on individual 
unemployability, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case should 
incorporate all of the evidence submitted 
since the September 1995 supplemental 
statement of the case and all relevant 
laws and regulations, including the 
change in the regulations pertaining to 
the evaluation of muscle injuries.  The 
veteran and his representative should 
then be given the opportunity to respond.

5.  The veteran and his representative 
should be furnished a statement of the 
case pertaining to the issue of 
entitlement to service connection for a 
deformity of the left forearm with 
degenerative changes to the left elbow.  
They should then be allowed the 
opportunity to submit a substantive 
appeal on that issue.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

